PER CURIAM.
This appeal is from a final order of the Circuit Court granting a motion to dismiss the amended complaint because it did not state a cause of action. The amended complaint sought to enjoin the enforcement of a municipal ordinance restricting the use of appellants’ property to that of “single family residences.”
A careful review of the amended complaint leads this Court to the conclusion that there is equity in the complaint and the motion should have been denied. The order appealed from is therefore reversed and the cause remanded for answer by the appellee and further proceedings by the circuit court.
Reversed. .
DREW, C. J., TERRELL, THOMAS, THORNAL and O’CONNELL, JJ., and CRAWFORD, Associate Justice, concur.
ROBERTS, J., not participating.